Citation Nr: 1308954	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board remanded the case for additional development in May 2010.  In October 2012, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and to attempt to obtain additional records.  The action specified in the October 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability.  The Veteran has claimed that he injured his back in service lifting a heavy object.  

In October 2012, the case was remanded so that a VA examiner could consider and address additional evidence.  

In a December 2012 Addendum, the examiner stated:

C-file reviewed, vet had preexisting back and disc problem, only had a strain in service with normal x-rays then had an occupational injury with surgery, he now has arthritis of his lower back.  There is no evidence that his preexisting condition was aggravated beyond normal progression in service.  As a result it is less likely than not that his current back arthritis is related to his symptoms in service but rather natural age progression.

While the examiner's conclusions are clear and he has provided an explanation for his opinion, unfortunately, he appears to have applied the wrong legal standard in determining that the Veteran's low back disability existed prior to service and was not permanently aggravated by the Veteran's active military service.  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  Id.

VA must show by clear and unmistakable (obvious or manifest) evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  

As no disability of the back or spine was noted at the time of the Veteran's enlistment, a finding that he had a back disability prior to service and that that disability was not permanently worsened by service requires clear and convincing evidence.  Here, it not clear from the record that the examiner has applied this heightened standard and his use of the phrase "less likely than not" suggests that he did not.  Accordingly, the case should be returned to the VA examiner for an addendum.

Additionally, VA treatment records note that the Veteran was receiving disability benefits from the Social Security Administration (SSA) during the pendency of this appeal.  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If no records are available, a formal finding of such should be placed of record.  

2. Once this is done, appropriate action must be taken to obtain a supplemental VA medical opinion from the VA examiner who performed the July 2010 VA examination and issued the December 2012 Addendum that addresses the nature and etiology of the Veteran's low back disability.  The examiner must be requested to reconcile the provided etiology opinion with the other competent evidence of record.  The examiner must address the Veteran's report during treatment in service on March 21, 1978, of a back problem five years earlier (slipped disc, no surgery) and diagnosis at that time of chronic low back pain; the negative VA X-ray examination findings of the lumbar and lumbosacral spines in May 1979; the report during VA examination in June 1979 of lower back pain since 1978; the reported history of radiculopathy and diagnosis of chronic low back pain upon VA treatment in April 1982; the findings of very minimal arthritis upon VA X-ray examination in June 1983, and the private medical records dated in February 1989 showing that he underwent a lumbar discogram at L2, L3, L4, and L5 subsequent to an occupational injury.

If the July 2010 VA examiner is unavailable, the Veteran must be scheduled for an in-person, physical examination with an appropriate medical specialist.  

All necessary tests should be conducted and the claims file must be sent to the examiner for review.  The examiner should address the following questions:  

a).  First, identify all current low back disabilities.

b).  Then, opine as to whether it is clear and unmistakable (obvious or manifest) that a low back disability preexisted service. 

c).  Next, as to any low back disability that preexisted service, state whether the disability worsened during service.  If such disability did worsen during service, the examiner should state whether there is clear and unmistakable (obvious or manifest) evidence that (ii) the increase in severity was due to the "natural progress" of the disorder or (ii) the increase in service was beyond that which would be considered the "natural progress" of the disorder.

d).  Finally, as to any diagnosed low back disability which did not preexist service, state whether it is at least as likely (50 percent probability or more) that any such low back disability had its onset in service or is related to any event or episode of service, including the back symptoms experienced by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions. 

Opinions should be provided based upon a thorough review of the medical evidence of record and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 







							(Continued on Next Page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

